816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel B. TAYLOR, Plaintiff-Appellant,v.Gene BARKSDALE, John Bonzo, Defendants,Dr. Albert M. Jones, Defendant-Appellee.
No. 86-5652.
United States Court of Appeals, Sixth Circuit.
April 24, 1987.

Before MARTIN and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b), Rules of the Sixth Circuit.


2
Plaintiff alleged in the district court that defendants violated his constitutional rights by denying him medical attention for a serious medical need.  The district court dismissed the action for failure to state a claim upon which relief can be granted.


3
Upon consideration, this Court affirms the district court's order of dismissal dated March 21, 1986 pursuant to Rule 9(b)(5), Rules of the Sixth Circuit for reasons stated by the district court in the respective order.